Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to show or suggest the method of installing a foundation support system comprising coupling a pier cap atop the pier system, wherein the pier cap has a lip, the lip being configured to support removable lifting platforms as specifically called for.  The closest prior art, Patton ‘800, discloses method of installing a foundation support system; however, Patton does not disclose a the pier cap having a lip, the lip configured to support removable lifting platforms.
As to claim 16, the prior art of record fails to show or suggest the method of installing a foundation support system comprising wherein the extendable portion of the adjustable pier cap is concentrically aligned above the pier system and after the extendable portion of the adjustable pier cap is extended to hold the foundation in the desired position, decoupling the lifting platform from the adjustable pier cap as specifically called for.  The closest prior art, Jones ‘094 discloses a extendable portions 6; however, such extendable portions are not concentrically aligned with the pier system, nor can they be due to the configuration of the removable platform 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678